Citation Nr: 1126274	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1957 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for a low back disability. 

The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the RO in November 2010; a transcript of the hearing has been associated with the Veteran's claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision issued in December 1976, the RO denied service connection for a low back disability. 

2.  Evidence added to the record since the final December 1976 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back disability. 





CONCLUSIONS OF LAW

1.  The December 1976 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA. 

At his November 2010 Board hearing and in documents of record, the Veteran contends that he injured his low back during his military service because his duties included daily heavy lifting, hurting his low back.  He contends that he was treated for his low back a number of times while in service, including being prescribed Aspirin and undergoing physical therapy wherein weights were placed on his chest and abdomen, with little relief.  The Veteran claims that prior to service, he was able to work in a warehouse for eleven years without any back pain, but that once he separated from service and returned to work at the warehouse, he was severely limited in his abilities to perform his job and had to resign.  The Veteran claims that his in-service low back injury has resulted in a current back disability.  Therefore, he contends that service connection for a low back disability is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In a December 1976 administrative rating decision, the RO denied the Veteran's claim for service connection for a low back disability because the Veteran did not furnish the evidence requested to support his claim.  Although the Veteran had asked that the RO obtain records from a private chiropractor in support of his claim, he did not submit the necessary, requested authorization in order for the RO to obtain the records, and thus such records could not be  obtained.  The RO also received notice that the Veteran's service treatment records had been destroyed by a fire and informed the Veteran of the loss of those records, at the same time requesting statements from physicians or other lay statements to support his claim.  When no such statements were received, the RO denied the claim. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In December 1976, the Veteran was advised of the decision and his appellate rights.  No further communication regarding his claim of entitlement to service connection for a low back disability was received until February 2005, when VA received his application to reopen his claim.  Therefore, the December 1976 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the December 1976 rating decision, additional evidence consisting of VA treatment records and the Veteran's statements has been received.  The newly received records reflect complaints of longstanding back pain.  Additionally, a May 2006 X-ray reveals the diagnosis of degenerative joint disease with degenerative disc disease of the lumbar spine.  The Veteran has also provided written statements and oral testimony that he has had back pain since his contended in-service injury.  To that extent, the Veteran has provided new information as to the unit to which he was assigned while in service, and that information may provide useful in attempting to obtain any available service treatment records.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has a current low back disability.  Additionally, he has offered competent testimony, which is presumed credible for the purposes of evaluating his application to reopen, that he has had back symptomatology since his in-service injury.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for a low back disability.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a low back disability is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a low back disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.

As stated above, the Veteran contends that he injured his back when completing heavy lifting while attached to an artillery unit in service.  He contends that he received treatment for his back while in service, including being prescribed Aspirin for pain and undergoing physical therapy.  He contends that immediately following service, he underwent chiropractic treatment for continuing back pain.

The Veteran's service treatment records are believed to have been destroyed by a fire in July 1973 at the National Personnel Records Center (NPRC).  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed). 

Here, the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran is competent to report that as part of his duties in service attached to an artillery unit there was heavy lifting and physical maneuvers that hurt his back, and that he experienced back pain since such time. 

In that regard, although in September 2006 the NPRC stated that there were no clinical records for the Veteran dated in 1957 at Fort Bragg for the unit "140th Det. CHFM," the Veteran has since clarified that he also served with the 777th Artillery Unit prior to that assignment.  The NPRC also did not recognize the unit name, and no further attempts to clarify the correct unit have been made.  Further, the file reflects other reported dates for the back injury, including in 1958 or in 1959.  Accordingly, on remand, with this additional evidence, further search for the Veteran's service treatment records should be made. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, because there is a current diagnosis of a back disability, and the Veteran and his family have provided competent statements that his back pain began while in service and continued since service, but a medical nexus has not been submitted linking the current back disability to service, a medical opinion regarding the etiology of the Veteran's back disability is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, at his November 2010 hearing, the Veteran reported that he received treatment for his back at the VA medical centers located in Jamaica Plain, Bedford, and West Roxbury, Massachusetts.  Currently, the most current record of treatment for a back disability is dated in January 2007.  Accordingly, on remand, more recent VA records should be obtained because such records may benefit the Veteran in adjudicating his claim.  The Veteran has also stated that he received chiropractic treatment from a Dr. Walsh following service.  To date, those records have also not been requested, and on remand, such development should be attempted.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) and request any service treatment records or hospital reports for the Veteran dated from February 1957 to January 1959, for when the Veteran was attached to the "777th Artillery Field Battalion" and for when the Veteran was attached to the "140th Transportation Attachment," in Fort Bragg, North Carolina.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (2002) and 38 C.F.R. § 3.159(e). 

2.  Obtain treatment records from the Jamaica Plain, Bedford, and West Roxbury, Massachusetts, VA Medical Centers dated from January 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (2002) and 38 C.F.R. § 3.159(e). 

3.  Request that the Veteran identify any outstanding treatment records relevant to his low back disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. Walsh.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (2002) and 38 C.F.R. § 3.159(e). 

4.  Then, after all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the etiology of his low back disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current low back disability is related to his active service, to include the alleged in-service back injury from heavy lifting and physical maneuvers when the Veteran was attached to an artillery unit.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of low back pain since service.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655  (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


